Citation Nr: 0018301	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  95-09 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from August 1959 to May 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decisions of 
the Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claims of 
entitlement to service connection for neurosis and psychosis; 
and a claim of entitlement to treatment for psychosis as 
though it was service connected.  See 38 U.S.C.A. § 1702 
(West 1991 & Supp. 1999).  The veteran filed a timely notice 
of disagreement and perfected a substantive appeal.  

In October 1995, the veteran testified at a personal hearing 
before a hearing officer of the RO, wherein the issue of 
entitlement to treatment for psychosis as though it was 
service connected was withdrawn, and the remaining issues 
were clarified to be entitlement to service connection for an 
acquired psychiatric disorder.  The veteran also testified at 
a personal hearing before a hearing officer of the RO in 
February 1998.


FINDING OF FACT

The preponderance of the evidence of record is against the 
veteran's claim that his currently diagnosed psychiatric 
disorder was incurred in or aggravated during service or was 
otherwise etiologically related to his service.


CONCLUSION OF LAW

A acquired psychiatric disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder.  In the interest of 
clarity, the Board will review the law, VA regulations and 
other authority which may be relevant to this claim; briefly 
describe the factual background of this case; and then 
proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Service connection 

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. 
§ 3.303 (1999).  For certain chronic disorders, including 
psychoses, service connection may be granted on a presumptive 
basis if the disease is manifested to a compensable degree 
within one year following discharge. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1999).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries for the purposes of 
service connection. 38 C.F.R. § 3.303(c), 4.9 (1999). See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

The law provides that no compensation may be paid for a 
disability which results from a veteran's own willful 
misconduct or abuse of alcohol or drugs.  See Section 8052 of 
the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 
101- 508, § 8052, 104 Stat. 1388, 1388- 351; 38 U.S.C.A. § 
105 (West 1991); 38 C.F.R. §§ 3.1(n), 3.301(c) (1999).

Well grounded claims

The threshold question with regard to a veteran's claims for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a). The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that a well-grounded claim is one which 
is plausible, meritorious on its own, or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Additional law, regulations and Court decision will be 
discussed where appropriate below.

Factual background

The veteran's service medical records have been carefully 
reviewed.  A report of medical examination dated in August 
1959 and completed in conjunction with the veteran's 
enlistment reveals a normal psychiatric clinical evaluation 
with no personality deviations noted.   The associated report 
of medical history, also dated in August 1959 and completed 
by the veteran at the time of his enlistment, shows that he 
indicated that he did not then have, nor did he ever have, 
depression or nervous trouble of any sort.

A service medical record dated in March 1960 reveals that the 
veteran requested to see a psychiatrist at the U.S. Naval 
Hospital at Pensacola, Florida.  He reported symptoms of a 
psychiatric disorder which included hallucinations, homicidal 
ideations directed towards his father, and suicidal 
ideations.  The diagnosis paranoid type schizophrenic 
reaction, in the line of duty, not due to own misconduct.  

The veteran was then transferred to the U.S. Naval Hospital 
in Oakland, California, in April 1960.  Service medical 
records reveal that upon admission, the veteran continued to 
relate auditory and visual hallucinations.  However, on the 
day following his admission, he displayed no evidence of 
psychotic determinants.  At that time, the veteran was said 
not only to have denied having hallucinated as previously 
claimed, but frankly stated that he had done so in an attempt 
to get out of his service obligation.  He was then said to 
have been transferred to an open psychiatric unit where he 
freely admitted to "faking" psychotic determinants in the 
past.  There were no overt symptoms of depression or anxiety, 
and the veteran exhibited no inappropriate behavior or 
affect.  He was felt to be of low normal intelligence and 
although possessing some insight into the facts surrounding 
his alleged psychotic symptoms, he had no insight into his 
emotional relationships, and his judgment was said to be 
consistently impaired.  The veteran reported a history of 
difficulty with his stepfather, an extreme dependency on his 
mother, difficulty in school, and many juvenile anti-social 
activities, one of which he apprehended by civilian police 
for intoxication and attempted auto theft.  The veteran was 
said to have demonstrated a pattern of impulsivity and an 
inability to use rational judgments in social situations.  As 
a result of the foregoing, the previous diagnosis of 
schizophrenic reaction was revised to emotional instability 
reaction.  A Naval Medical Board determined that the veteran 
suffered from a personality disorder which rendered him 
unsuitable for future service.  It was determined that he had 
no disability which was the result of an incident of service 
or which was aggravated by service.  The veteran was 
honorably discharged in May 1960.

In October 1964, the veteran was voluntarily admitted to the 
Western State Hospital wherein he was said to exhibit 
emotional flatness, disorganized thinking, rambling speech 
with lack of insight, and poor judgment.  A diagnosis of 
personality pattern disturbance, schizoid personality with 
features of depression was provided.

In November 1964, the veteran submitted a claim for 
entitlement to service connection for a schizoid personality.  
By rating action dated in December 1964, the RO denied the 
veteran's claim as his personality pattern disturbance was 
constitutional or developmental in nature and not a 
disability for which service connection could be granted.

Treatment records from the Western State Hospital dated from 
August 1967 to November 1967 show that the veteran was 
treated for sociopathic personality disturbance with 
antisocial reaction, psychoneurotic depressive reaction, and 
schizoid personality.

Medical treatment records from the Washington Corrections 
Center dated from 1967 to 1972 reveal that the veteran was 
treated for chronic depressive personality with manic 
features.

A medical record from the University of Washington Hospital 
dated in July 1986 shows that the veteran was admitted 
because he was suicidal over his brother's recent death.  The 
veteran was very intoxicated and unable to carry on coherent 
conversation.  The impression was Axis I: Rule out alcohol 
abuse, and rule out adjustment disorder - depressed.

In February 1994, the veteran submitted a claim for 
entitlement to service connection for manic-depressive 
schizophrenic reactions.  In support of his claim, he 
submitted VA outpatient treatment records dated from February 
1994 to April 1994 which show that he was given assessments 
of polysubstance abuse, alcohol dependence, mood disorder, 
and rule out manic-depressive disorder.

Treatment records from the Walla Walla, Washington VA Medical 
Center dated in October 1994 to November 1994 reveal that the 
veteran was diagnosed with Axis I: Alcohol abuse; multiple 
substance abuse, including heroin, cocaine, crack, LSD, etc. 
in the past; and manic depressive illness, by history.  The 
veteran was admitted to a dual disorder program.

In October 1995, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  The veteran 
stated that his psychiatric problems began during his basic 
training when he began experiencing paranoid thinking and 
depression with manic moods.  He indicated that he began to 
isolate himself, having the feeling that he was in a vacuum.  
He also indicated that he was traumatized when he had drugs 
slipped into a drink at a bar and found himself unclothed on 
the pool table in a barracks when he woke up, with charges 
leveled against him for impersonating an officer.  He 
indicated that he was then hospitalized in the psychiatric 
unit with hallucinations and suicidal behavior, treated with 
medication, and discharged without entitlement to disability 
pay.  He indicated that subsequent to his discharge from 
service, he returned home.  He stated that he believed that 
he had been cured, but that he began to use alcohol to treat 
his symptoms.  He indicated that his first post-service 
treatment was in 1962 at the Harborview Medical Center.

The veteran submitted a lay statement on his behalf in 
December 1995.  The last name of the individual preparing the 
statement was not legible.  The statement set forth that the 
veteran was popular with the ladies while in school prior to 
service, and that he was charming and manipulative when he 
wanted to be.  He was said to be a dreamer with changeable 
moods.  His homelife was said to be difficult wherein he 
pitted his mother against his stepfather whom he disliked.  
He was said to have joined the Navy by the tenth grade as he 
was failing out of school and his options had run out.  The 
Navy was said to be a traumatic experience for the veteran 
due to the discipline he was confronted with and the 
necessity to face responsibility.  He was said to have been 
perceived as a failure upon his return home from service.  
The individual preparing the statement indicated that he did 
not believe that the Navy caused the veteran's problems, but 
that the experience did not help him.

In a Statement In Support Of Claim (VA Form 21-4138) dated in 
January 1997, the veteran indicated that there were two 
additional incidents which occurred during his period of 
active service that resulted in his psychiatric disability.  
The first incident to which he referred occurred when during 
service, he had been picked  up by a person who had made 
homosexual advances to him while in his car.  He indicated 
that he rejected the advances, but was offered a beer, which 
resulted in his completely passing out.  He stated that when 
he awoke, he was in the barracks, with his pants down around 
his ankles, and with a very sore rectum, with evidence of 
feces and blood on his shorts.  He indicated that he was very 
shocked by the incident.  The second incident occurred when 
he purchased a car from a Captain of the U.S. Marine Corps 
and failing to remove the Captain's decals from the vehicle.  
He stated that he was arrested for impersonating an officer.

The veteran submitted a psychological evaluation from C. S. 
D., Ph.D., a licensed clinical psychologist, dated in 
February 1997.  The diagnostic impression showed that the 
veteran had a long history of drug and alcohol dependence 
which continued to be a problem, although to a lessor degree.  
The veteran was said to have a long history of vocational 
impairment that was only partially explained by his chemical 
addictions.  It was suggested that he was also chronically 
depressed, secondary to a life full of failure experiences.  
Blaming both himself and others, he was said to alternate 
with paranoid and homicidal thoughts.  The more destructive 
thinking was said to be more pronounced with the influence of 
chemicals.  The diagnosis was Axis I: Alcohol dependence, 
early partial remission; cannabis abuse; and dysthymic 
disorder.  

The veteran underwent a VA examination in July 1998.  The 
diagnosis was Axis I: Alcohol dependence, continuous; 
polysubstance dependence, continuous; and dysthymic disorder.  

In February 1998, the veteran testified at a personal hearing 
before a hearing officer at the RO .  The veteran indicated 
that he was receiving Social Security disability benefits as 
a result of a psychotic disorder.   The veteran stated that 
he was sexually assaulted during his period of active 
service, wherein he was drugged and later woke up finding 
himself with on a ping pong table with his pants pulled down 
and with a sore rectum.  He also indicated that he had been 
charged with impersonating an officer.  He stated that he was 
then hospitalized and diagnosed with schizophrenia and 
paranoid reactions.  He asserted that he had no psychiatric 
disorder prior to service, and that his current psychiatric 
disorder is the result of his period of active service.

In February 1999, the veteran was examined by a Board of two 
VA psychiatrists.  The first examiner indicated that there 
were no signs of psychotic processes.  The diagnosis was Axis 
I: Alcohol dependence, severe, in remission seven months; 
history of cannabis abuse; history of mixed substance abuse; 
and dysthymia, chronic, at times probably severe enough to 
label major depressive disorder.  The examiner concluded that 
if the rape of the veteran occurred as described, and his 
tendency was to believe the man, that could have had a severe 
impact on him, leading him to shortly thereafter fake his 
psychosis to get out of the service which obviously did 
succeed.  The examiner indicated that if this is assumed to 
be true, there should be some service connection for the 
episode which did occur while in service.  The examiner 
refrained from making a formal post-traumatic stress disorder 
(PTSD) diagnosis, as he was of the opinion the symptoms more 
closely approximated dysthymia, which are exacerbated by the 
chronic severe drinking.

The second examiner, who indicated that he reviewed the 
veteran's entire claims folder, indicated that he found no 
evidence of psychosis or neurosis.  He indicated that there 
were no persistent symptoms of psychoses or neurosis, 
although there was a history of dysthymia, which used to be 
called neurotic depression.  The examiner referred to the 
traumatic rape event which occurred when the veteran was 17, 
and noted that the veteran identified symptoms of avoidance, 
some numbing, and some hypervigilence, but not to the 
quantity that would support a diagnosis of PTSD.  The 
examiner, therefore, concluded that the principal diagnoses 
were polysubstance dependence and personality disorder, not 
otherwise specified; and nowhere in review of the record were 
there ongoing and continuous signs of either neurosis, 
psychoses, or a full blown PTSD to qualify for those 
diagnoses.

VA examination reports and outpatient treatment records dated 
from May 1998 to February 2000 reveal that the veteran was 
given diagnoses of alcohol dependency, polysubstance abuse, 
dysthymic disorder, substance abuse, bipolar disorder, 
homelessness, and depression.

Analysis

As is noted above, the veteran in essence contends that his 
current psychiatric disorder was first manifested during his 
period of active service.  He has pointed to certain 
incidents which he believes led to his current disability.

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

As an initial matter, the Board finds that the veteran's 
claim is well grounded under 38 U.S.C.A. § 5107(a).  In order 
for the veteran's claim to be well grounded, there must have 
been presented competent evidence of (1) a current 
disability; (2) a disease or injury which was incurred in 
service, and (3) a nexus between the disease or injury and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996)(table).

In this case, there is evidence of a current dysthymic 
disorder and evidence of psychiatric problems in service, as 
well as the veteran's statements concerning homosexual rape 
during service.  There is also the statement of a VA 
psychiatrist in February 1999 that, although "it is very 
difficult to sort things out", if the rape during service 
"is assumed to be true, there should be some service 
connection for this episode".  The veteran's statements are 
presumed to be true for the limited purposes of determining 
well groundedness.  See Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Once a claim has been found to be well grounded, the Board 
must determine whether VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled.  See 
38 U.S.C.A. § 5107.  In this case, there is sufficient 
medical and other evidence of record in order for the Board 
to render an informed decision.  The veteran has testified at 
two personal hearings and has been examined on several 
occasions.  The veteran has not pointed to any additional 
pertinent evidence which has not been obtained, and the Board 
is not aware of any such evidence.  Accordingly, the Board 
will proceed to a decision on the merits.

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997) and cases cited therein.  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
evidence must preponderate against the claim. Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion

As set forth above, the veteran's post-service history 
suggests that the veteran has diagnoses of personality 
disorder, polysubstance abuse and dysthymic disorder.  As 
noted above, service connection may not be granted for the 
first two disorders, and these will be discussed no further 
herein.

There is some controversy as to whether the veteran has an 
acquired psychiatric disability, such as depression, at all.  
Indeed, R.D.S., M.D. one of the board of two VA psychiatrists 
in February 1999, found "no evidence of psychosis or 
neurosis".  The only diagnoses offered by Dr. R.D.S. were 
polysubstance dependence and personality disorder.  However, 
there are many diagnoses of depressive disorder of record, 
including a discharge diagnosis of major depression after a 
lengthy hospitalization at a VA facility in 1998-9.  
Accordingly, the Board finds that the evidence of record 
supports the proposition that an acquired psychiatric 
disability currently exists.

Turning to an evaluation of the evidence as to connection 
between the currently diagnosed acquired psychiatric disorder 
and the veteran's service, the Board wishes to emphasize that 
the King presumption of credibility does not extend beyond 
the well groundedness analysis.  See Chipego v. Brown, 4 Vet. 
App. 102, 104-105 (1993).  See also Madden, supra.  

As the VA psychiatrist noted in his February 1999 report, the 
veteran's medical history is "difficult to sort out".  This 
is due, in large measure, to inconsistent or manifestly false 
statements made by him at various times.

Review of the veteran's service medical records reveals that 
the veteran had been initially diagnosed with paranoid type 
schizophrenic reaction in March 1960.  However, the service 
medical records dated in April 1960 clarify that the veteran 
denied experiencing the symptoms he had previously described, 
and that he freely admitted to "faking" psychotic 
determinants in an attempt to get out of his service 
obligation.  The veteran was then diagnosed with a 
personality disorder which rendered him unsuitable for future 
service.  More recently, the veteran has returned, to some 
degree, to his original story, i.e. that he had a legitimate 
psychiatric problem during service.  The veteran has gone 
further in that he now ascribes his current psychiatric 
problems, at least in part, to a purported incident of 
homosexual rape during service.

The Board finds it instructive to compare the veteran's sworn 
testimony as to the alleged rape during his two personal 
hearings, in October 1995 and in February 1998.  Although 
both of these two descriptions generally suffer from 
vagueness, lacking specific information concerning persons 
and places, even the sparse detail provided by the veteran is 
extremely inconsistent.  In 1995, he testified that he "went 
out with the guys" and "had a few drinks" and the next 
morning woke up "on the pool table" in a barracks.  In 
1998, he testified that he was picked up while hitchhiking 
back to his base, was offered a beer, passed out while 
drinking the beer and woke up on a Ping-Pong table the next 
morning.

In the Board's opinion, the veteran's vague and inconsistent 
accounts of the purported rape are simply not credible.  The 
Board further notes that there is not a scintilla of 
objective evidence which corroborates the veteran's rape 
story, which appears to have surfaced at approximately the 
time he sought monetary benefits from VA, over three decades 
after the alleged incident.  To the extent that the February 
1999 VA examiner placed any reliance on this story, the 
resulting medical opinion is entitled to little or no 
probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [medical opinion based solely or in large measure on a 
veteran's reported medical history will not be probative to 
disposition of claim if the objective evidence does not 
corroborate the reported medical history or if a 
preponderance of the evidence is otherwise against the claim; 
a diagnosis "can be no better than the facts alleged by the 
appellant".

The Board is of course aware of the Court's decision in 
Patton v. West, 12 Vet. App. 272 (1999).  Patton involved an 
allegation of non-combat personal assault as the alleged 
stressor with respect to PTSD.  The Court noted that certain 
provisions in VA manual M21-1 applied to such claims.  In 
this case, there is no diagnosis of PTSD, not even by the 
February 1999 VA examiner who gave credence to one version of 
the veteran's story.  Thus, Patton, and the VA manual M21-1 
provisions, are inapplicable to this case.

Moreover, the entire evidence of record does not show that 
the currently diagnosed dysthymia was incurred or aggravated 
during service.  Although not determinative, the service 
department's findings are highly probative as they represent 
findings of a duly constituted medical body tasked with a 
determination similar to the Board's.  See Venturella v. 
Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

The Board also finds very probative the opinion of C. S. D., 
Ph.D., dated in February 1997, which suggested that the 
veteran's disorder was the result of his chemical dependence 
and chronic depression secondary to a life full of failure 
experiences.  Service was not mentioned.  

The veteran's self-report as to a psychiatric disorder having 
been manifested during his period of active service, although 
presented as sworn testimony, is not competent.  As a 
layperson, the veteran is not qualified to render medical 
opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Although the veteran and his lay witness assert that he has a 
current psychiatric disability that was first manifested 
during his period of active service, there is no competent 
medical evidence of such.  More significantly, the mere 
allegation by the veteran or a lay witness does not 
constitute probative evidence as a lay person is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training, or experience, such as diagnosis of a 
psychiatric disorder or its relevance to his current 
disability.  See Espiritu, 2 Vet. App. at 494.

For the reasons expressed above, the Board chooses to place 
greater weight on the above opinions of the psychiatrists and 
psychologists and the service department reports, which 
include contemporaneous statements by the veteran, than it 
does with the assertions of the veteran and his lay witness 
many years thereafter. 

A summary review of the evidence in this case reveals that 
the veteran was diagnosed with a personality disorder during 
service (after admitting that he had faked an acquired 
psychiatric disorder to get out of service) and again in 
1964, several years after service.  The preponderance of the 
medical evidence of record does not link his currently 
diagnosed acquired psychiatric disability to his service.

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  Accordingly, the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder is denied.



ORDER

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder is denied.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

